Exhibit 10.2

 

AMENDMENT #3 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDMENT #3 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is dated as of August 29, 2012, between Orthofix Inc. (the
“Company”) and Michael Finegan (the “Executive”).

 

WHEREAS, the Executive and the Company have previously entered into an Amended
and Restated Employment Agreement entered into as of July 1, 2009, as amended by
Amendment #1 thereto dated as of August 4, 2009 and Amendment #2 thereto dated
as of October 1, 2011 (collectively, the “Agreement”); and

 

WHEREAS, the parties desire to enter into this Amendment to amend and revise the
Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.             Section 5.1(c) of the Agreement is amended and restated in its
entirety as follows:

 

“except for the Excepted Grants (as defined below), all stock options, stock
appreciation rights or similar stock-based rights granted to the Executive shall
vest in full and be immediately exercisable and any risk of forfeiture included
in restricted or other stock grants previously made to the Executive (except for
the Excepted Grants) shall immediately lapse.  For any stock options granted on
or prior to June 29, 2009, if the Executive’s employment is terminated pursuant
to Section 4.2, 4.3, 4.4 or 4.5 during or after the Term, the Executive shall
have until the earlier of (i) five (5) years from the date of termination, or
(ii) the latest date that each such stock option would otherwise expire by its
original terms had the Executive’s employment not terminated to exercise such
outstanding stock options.  Except with respect to the Excepted Grants, for any
stock options or stock appreciation rights granted after June 29, 2009, if the
Executive’s employment is terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5
during or after the Term, the Executive shall have until the earlier of (i) two
(2) years from the date of termination, or (ii) the latest date that each such
stock option or stock appreciation right would otherwise expire by its original
terms had the Executive’s employment not terminated to exercise such vested and
outstanding stock options or stock appreciation rights. The vesting and
extension of the exercise periods set forth in this Section 5.1(c) with respect
to grants other than the Excepted Grants shall occur notwithstanding any
provision in any Plans or related grant documents which provides for a lesser
vesting or shorter period for exercise upon termination by the Company without
Cause (which for this purpose shall include a termination by the Executive for
Good Reason), notwithstanding anything to the contrary in any Plans or grant
documents; provided, however, and for the avoidance of doubt, nothing in this
Agreement shall be construed as or imply that this Agreement does or can grant
greater rights than are allowed under the terms and conditions of the Plans;
provided, further, and for the avoidance of doubt, the first sentence of this
Section 5.1(c) shall not apply to a termination of employment after the Term. 
For the avoidance of doubt, none of the rights set forth in this
Section 5.1(c) shall apply with respect to the Excepted Grants.  For purposes of
this Agreement, “Excepted Grants” shall mean (i) that certain grant of stock
options to purchase 23,000 shares of common stock of Parent made to the
Executive as of June 25, 2012 and (ii) that certain grant of 15,000 restricted
shares of common stock of Parent made to the Executive as of July 31, 2012.”

 

--------------------------------------------------------------------------------


 

2.             Except as otherwise provided herein, the Agreement shall remain
in full force and effect in accordance with its original terms.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

 

 

ORTHOFIX INC.

 

 

 

 

 

 

 

By:

/s/ Robert S. Vaters

 

 

Name: Robert S. Vaters

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Michael Finegan

 

 

Michael Finegan

 

 

Agreed and Acknowledged:

 

ORTHOFIX INTERNATIONAL N.V.

 

 

By:

/s/ Robert S. Vaters

 

Name:

Robert S. Vaters

 

Title:

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------